UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


In re:                                               Case No. 2-19-20905-PRW

The Diocese of Rochester,                            Chapter 11

               Debtor.


    INTERSTATE FIRE AND CASUALTY COMPANY AND NATIONAL SURETY
  CORPORATION'S RESPONSE TO COMMITTEE’S MOTION TO DEPOSE BISHOP
                 EMERITUS MATTHEW HARVEY CLARK

         Interstate Fire and Casualty Company (“Interstate”) and National Surety Corporation

(“NSC” and, together with Interstate, the “IFC/NSC Insurers”), by and through undersigned

counsel, file this limited response to the Official Committee of Unsecured Creditors’s Motion

pursuant to Federal Rule of Bankruptcy Procedure 2004 for permission to depose Bishop Emeritus

Matthew Harvey Clark [Docket No. 380]:

         The IFC/NSC Insurers hereby join in the Limited Response to the Motion filed by London

Market Insurers (“LMI”). Like LMI, the IFC/NSC Insurers are parties to the mediation process. If

Bishop Clark’s deposition proceeds, the IFC/NSC Insurers should have an equal opportunity to

obtain information relevant to the mediation process by fully participating in the deposition.

                                         CONCLUSION

         WHEREFORE, the IFC/NSC Insurers respectfully request an opportunity to participate

in the deposition of Bishop Emeritus Clark, if this Court grants the Motion.




   Case 2-19-20905-PRW, Doc 391, Filed 02/06/20, Entered 02/06/20 08:32:23,
                    Description: Main Document , Page 1 of 2
Dated: Minneapolis, MN.                  Respectfully submitted,
       February 6, 2020
                                         MOSS & BARNETT, P.A.



                                         By: /s/ Charles E. Jones
                                            Charles E. Jones (admitted pro hac vice)
                                            150 South Fifth Street
                                            Suite 1200
                                            Minneapolis, MN 55402
                                            612.877.5259

                                         -and-

                                         RIVKIN RADLER LLP
                                         Peter P. McNamara
                                         926 RXR Plaza
                                         Uniondale, NY 1156-0926
                                         516.357.3000

                                         -and-

                                         TROUTMAN SANDERS LLP
                                         Harris B. Winsberg
                                         Matthew G. Roberts
                                         600 Peachtree Street NE
                                         Suite 3000
                                         Atlanta, GA 30308-2216
                                         404.885.3000

                                         Attorneys for Interstate Fire and Casualty
                                         Company and National Surety Corporation
5957387v1




   Case 2-19-20905-PRW, Doc 391, Filed -2- 02/06/20, Entered 02/06/20 08:32:23,
                    Description: Main Document , Page 2 of 2
